1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,              )   Case No.: 2:10 CR 162 JAM
                                            )
10                       Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                            )   PERIODS UNDER SPEEDY TRIAL
11   vs.                                    )   ACT;FINDINGS AND ORDER
                                            )
12   MIGUEL HUITRON,                        )   Date:    November 19, 2019
                                            )   Time:    9:15 a.m.
13                       Defendant.         )   Judge:   Honorable John A. Mendez
                                            )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   By previous order, this matter was set for a change of plea hearing

20   October 15, 2019.

21         2.   By this stipulation, the defendant now moves to continue the change

22   of plea until November 19, 2019. The parties move to exclude time between

23   October 15, 2019 and November 19, 2019 under Local Code T-2 (complexity of

24   the case) and Local Code T-4 (to allow defense counsel time to prepare).

25   Such time exclusions were previously ordered in this matter prior to Mr.

26   Huitron being brought before the Court.    Such exclusions are still

27   appropriate based on the number of defendants and the amount of discovery (as

28   noted below).



                                                 1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a nine-year-old wire-tap case with (originally) 12

4                      defendants.   The United States has produced 8,536 pages of

5                      discovery and thirteen discs of audio files and call

6                      translations.

7              b.      Mr. Huitron has been provided a draft plea agreement by the

8                      government.   The plea agreement contemplates attributing a

9                      significant amount of methamphetamine to Mr. Huitron.

10                     Additionally, the plea agreement contemplates the

11                     possibility of a guideline enhancement related to

12                     leadership.   After receiving the plea agreement, Mr.

13                     Huitron has requested the opportunity to review with

14                     counsel, a second time, a number of phone calls wherein Mr.

15                     Huitron is either allegedly one of the voices on the

16                     recording or is referred to by the individuals who were

17                     recorded.   The noted recordings are extremely numerous but

18                     are all related to either the drug totals and/or the

19                     potential leadership enhancement.   When initially reviewed

20                     with the defendant, the recordings lacked context.   Now

21                     that Mr. Huitron has been provided with a draft plea

22                     agreement he is better able to understand how the

23                     recordings may be relevant to his potential guideline

24                     calculations (and sentence).

25                     After reviewing the discovery with the defendant a second

26                     time, defense counsel requested from the government a

27                     significant volume of additional discovery.   The government

28                     provided the requested discovery.   The additional discovery



                                               2
1    included dozens of (several dozen in fact) recorded calls,

2    body wire recordings, videos and other electronic

3    recordings.   Many of the recordings are of conversations

4    conducted in Spanish.

5    Counsel has reviewed this (see above) discovery (as has the

6    defendant).   In the course of doing so, and in response to

7    information contained in the recently provided discovery,

8    undersigned counsel requested, informally, additional

9    discovery (transcripts) from the government.

10   The government recently provided the requested transcripts

11   (700 + pages).   Counsel for Mr. Huitron needs additional

12   time to finish review the provided transcripts and compare

13   them (the transcripts) to both the actual recordings as

14   well as the reports from law enforcement.

15   The defense is in the process of preparing a subsequent

16   discovery request for material not previously requested

17   (transcripts and/or summaries related to recordings made

18   via the body wire and/or of calls generated by the CS’ cell

19   phone).    To be clear, the government has provided all

20   discovery in their possession thus far requested by the

21   defense.

22   Finally, counsel for Mr. Huitron also needs additional time

23   to review and discuss the recently provided discovery’s

24   (transcripts) relevancy, in terms of culpability and USSG

25   calculations, with Mr. Huitron.   (Mr. Huitron speaks only

26   Spanish and is, as he has been, incarcerated at the

27   Sacramento main jail.)

28



                              3
1               c.      Counsel for the defendant believes the failure to grant a

2                       continuance in this case would deny defense counsel

3                       reasonable time necessary for effective preparation, taking

4                       into account the exercise of due diligence.

5               d.      The Government does not object to the continuance.

6               e.      Based on the above-stated findings, the ends of justice

7                       served by granting the requested continuance outweigh the

8                       best interests of the public and the defendant in a speedy

9                       trial within the original date prescribed by the Speedy

10                      Trial Act.

11              f.      For the purpose of computing time under the Speedy Trial

12                      Act, 18 United States Code Section 3161(h)(7)(A) within

13                      which trial must commence, the time period of October 15,

14                      2019, to November 19, 2019, inclusive, is deemed

15                      excludable pursuant to 18 United States Code Section

16                      3161(h)(7)(A) and (B)(ii) and (iv), corresponding to Local

17                      Code T-2 and T-4 because it results from a continuance

18                      granted by the Court at the defendant's request on the

19                      basis of the Court’s finding that the ends of justice

20                      served by taking such action outweigh the best interest of

21                      the public and the defendant in a speedy trial.

22

23         4.   Nothing in this stipulation and order shall preclude a finding that

24   other provisions of the Speedy Trial Act dictate that additional time periods

25   are excludable from the period within which a trial must commence.

26

27         IT IS SO STIPULATED.

28



                                               4
1    Dated:   October 10, 2019                   /s/ John R. Manning
                                                 JOHN R. MANNING
2                                                Attorney for Defendant
                                                 Miguel Huitron
3

4    Dated:   October 10, 2019                         McGregor W. Scott
                                                 United States Attorney
5
                                                 /s/ Heiko Coppola
6                                                HEIKO P. COPPOLA
                                                 Assistant United States Attorney
7

8                                        ORDER
9
          The Court, having received, read, and considered the stipulation of the
10
     parties, and good cause appearing therefrom, adopts the stipulation of the
11
     parties in its entirety as it’s order.
12

13
     IT IS SO FOUND AND ORDERED this 10th day of October, 2019.
14

15                                            /s/ John A. Mendez
                                              HONORABLE JOHN A. MENDEZ
16                                            United States District Court Judge
17

18

19

20

21

22

23

24

25

26

27

28



                                               5
